     Case: 4:20-cr-00530-SEP Doc. #: 44 Filed: 02/18/21 Page: 1 of 20 PageID #: 97




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 UNITED STATES OF AMERICA,                            )
                                                      )
      Plaintiff,                                      )
                                                      )
 V.                                                   )   No. 4:20-CR-00530 SEP
                                                      )
 FRANCIS ANTHONY OBERER,                              )
                                                      )
      Defendant.                                      )


                                     GUILTY PLEA AGREEMENT

         Come now the parties and hereby agree, as follows:

1.       PARTIES:

         The parties are the defendant FRANCIS ANTHONY OBERER, represented by defense

counsel Kayla Williams, and the United States of America (hereinafter "United States" or

"Government"), represented by the Office of the United States Attorney for the Eastern District

of Missouri. This agreement does not, and is not intended to, bind any governmental office or

agency other than the United States Attorney for the Eastern District of Missouri. The Court is

neither a party to nor bound by this agreement.

2.       GUILTY PLEA:

         Pursuant to Federal Rule of Criminal Procedure 11 (c)(1 )(A), in exchange for the

defendant's voluntary plea of guilty to Counts I through IV of the Indictment, the government

agrees that no further federal prosecution will be brought in this District relative to the

defendant's Receipt and Possession of Child Pornography between approximately December

2017 and September 24, 2018 , of which the Government is aware at this time. In addition, the

parties agree that the U. S. Sentencing Guidelines Total Offense Level analysis agreed to by the


                                                  1
     Case: 4:20-cr-00530-SEP Doc. #: 44 Filed: 02/18/21 Page: 2 of 20 PageID #: 98




parties herein is the result of negotiation and led, in part, to the guilty plea. The parties further

agree to recommend to the Court that it grant a four-level downward variance. The parties

further agree that neither party may request a sentence above or below a range of 60 to 78

months imprisonment. The parties understand and agree that the Court is not a party nor bound

to follow this recommendation. Further, should the Court not follow this recommendation and

sentence the defendant to a higher sentence, the parties agree that will not serve as a basis for the

defendant to withdraw the plea of guilty.

             The defendant knowingly and voluntarily waives any right, title, and interest in all items

(including all data contained therein) seized by law enforcement officials during the course of

their investigation, whether or not they are subject to forfeiture, and agrees not to contest the

vesting of title of such items in the United States, including, but not limited to, the following:

        1.              Motorola XTl 766 cell phone (32 GB);
       11.              Motorola XTl 766 cell phone (20 GB);
      111.              Alienware Desktop Computer with HGST hard drive (1 TB) and Seagate hard
                        drive (2 TB);
      IV.               LG MS210 cell phone (16 GB);
       V.               Toshiba external hard drive (1 TB); and
      Vl.               Seagate external hard drive (8 TB).

The defendant agrees that said items may be disposed of by law enforcement officials in any

manner.

3.           ELEMENTS:

             As to Count I, the defendant admits to knowingly violating Title 18, United States Code,

Section 2252A(a)(2), and admits there is a factual basis for the plea and further fully understands

that the elements of the crime of Receipt of Child Pornography which he admits to knowingly

committing and for which he admits there is a factual basis are: (1) defendant knowingly

received (2) using any means or facility of interstate or foreign commerce, including by



                                                      2
     Case: 4:20-cr-00530-SEP Doc. #: 44 Filed: 02/18/21 Page: 3 of 20 PageID #: 99




computer, (3) images of child pornography, (4) which were visual depictions where the

production of such visual depictions involved the use of a minor engaging in sexually explicit

conduct and such visual depictions were of a minor engaging in sexually explicit conduct.

         As to Counts II, III and IV, the defendant admits to knowingly violating Title 18, United

States Code, Section 2252A(a)(5)(B), and admits there is a factual basis for the plea and further

fully understands that the elements of the crime of Possession of Child Pornography which he

admits to knowingly committing and for which he admits there is a factual basis are: (1)

defendant knowingly possessed material that contained images of child pornography, (2) which

were visual depictions where the production of such visual depictions involved the use of a

minor engaging in sexually explicit conduct and such visual depictions were of a minor engaging

in sexually explicit conduct, and (3) those images are contained on material that has been

transported in interstate commerce and were themselves transported in interstate commerce.


4.       FACTS:

         The parties agree that the facts in this case are as follows and that the Government would

prove these facts beyond a reasonable doubt if the case were to go to trial. These facts may be

considered as relevant conduct pursuant to Section 1B 1.3:

         1.     On June 28 and 29, 2018, St. Louis County Police Department Special

Investigations Unit identified a computer by IP address in the Eastern District of Missouri that was

downloading and sharing child pornography through BitTorrent, a peer to peer file sharing

program.

         2.     Law enforcement made a direct connection with the computer and downloaded four

files constituting child pornography. The files were as follows:




                                                  3
 Case: 4:20-cr-00530-SEP Doc. #: 44 Filed: 02/18/21 Page: 4 of 20 PageID #: 100




                              "! ! ! NEW ! ! ! (Pthc) LPVD 4yo cocked.mpg" - a graphic video file

       depicting, in part, a male engaging in sexual intercourse with a prepubescent minor female;

                              "kids,caligvla,pedo,preteen,6yo,7yo,9yo,lolita,nibra.avi" - a graphic video

       file depicting, in part, a prepubescent minor female performing oral sex on a male;

                              "February 6th 2007 - Tara 8yo - Ass to mouth.wmv" - a graphic video file

       depicting, in part, a nude prepubescent female wearing a mask performing oral sex on a

       male, and then being anally and vaginally penetrated by the same male; and

                              " (pthc        pedo)        ????????           ????   ?   4-?   ??????    . . ......
                                                                                                        ?????  ? ?? ,   ???????

       ?. ???(
          . . . ????
                . . .. , ?...
                           ? ? ?. ,?.......
                                     ?????? ,?????????)
                                             . . . . . . . . . .av1.,,   - a grap h 1c
                                                                                    ' v1'd eo fil
                                                                                               1 e d epic
                                                                                                       . t·mg, m
                                                                                                               . part, a ma1e

       attempting to engage in vaginal sexual intercourse with a prepubescent minor female .

       3.         Law enforcement identified that IP address assigned to the computer sharing the

aforementioned child pornography belongs to the defendant at a residence in St. Louis, Missouri.

       4.         Law enforcement applied for and received a valid St. Louis County search

warrant of the defendant's residence on September 24, 2018 , and executed the warrant on the

same day.

       5.         The defendant was home when the search warrant was executed. Also present

were his girlfriend and his six-year-old stepson.

       6.          During the search, law enforcement seized several electronic items, including: (i)

a Dell Alienwear computer tower with attached HGST hard drive (the "HGST HD") and Seagate

hard drive; (ii) a Moto XTl 766 cell phone with internal SanDisk micro SD card (the "Moto cell

phone"); (iii) a Toshiba External HD (the "Toshiba HD"); (iv) a Seagate External HD (the

"Seagate HD"); and other electronic devices (including another Motorola XTl 766 cell phone and




                                                                         4
 Case: 4:20-cr-00530-SEP Doc. #: 44 Filed: 02/18/21 Page: 5 of 20 PageID #: 101




an LG MS210 cell phone). Also seized from the residence was two firearms and ammunition

and narcotics.

       7.        The defendant consented to be interviewed in a police car outside his residence.

The defendant was advised of his Miranda rights and he waived those rights and agreed to talk

with law enforcement officers. The defendant admitted that he had viewed child pornography on

the internet in the past, and had come across child pornography in internet searches. The

defendant also admitted that he had peer-to-peer software installed on his computer.

       8.        The aforementioned electronic seized items were sent to the Regional Computer

Crimes Education and Enforcement Group (RCCEEG) for forensic analysis. The forensic

analysis confirmed that the defendant received and possessed child pornography downloaded

from the internet using the Dell Alienwear computer tower with attached HOST hard drive, and

possessed child pornography on the Moto cell phone, the Toshiba HD, and the Seagate HD.

       9.        The HOST HD was produced outside the State of Missouri. Forensic analysis

revealed that the HOST HD contained more than 1,925 images and 2,506 videos of child

pornography, including depictions of sadistic or masochistic conduct (or other acts of violence),

and prepubescent minor children (including toddlers). The files included, but were not limited

to, the following:

                 "SimpleSky_ Loss_LUT.uasset" - a graphic video that depicts, in part, a

prepubescent minor female being penetrated by a man's penis;

                 "T _Colliseum_Brick_Ruined_D.uasset" - a graphic video file that depicts, in

part, a prepubescent minor being penetrated by a man's penis and performing oral sex on the

male; and




                                                  5
 Case: 4:20-cr-00530-SEP Doc. #: 44 Filed: 02/18/21 Page: 6 of 20 PageID #: 102




                "male_dragon_gloves_FPV_SP _N.uasset" - a graphic video file that depicts, in

part, a blindfolded minor female performing oral sex on an adult male.

        10.     The Moto cell phone, including the internal SanDisk micro SD card, were

produced outside the State of Missouri. Forensic analysis revealed that the Moto cell phone

contained more 46 images and 398 videos of child pornography, including depictions of sadistic

or masochistic conduct (or other acts of violence), and prepubescent minor children (including

toddlers). The files included, but were not limited to, the following:

                "DSC00470.JPG" - a graphic image that depicts a prepubescent minor female in

a lewd and lascivious display of her genitals;

                "DSC00481.JPG" - a graphic image that depicts a prepubescent minor female in

a lewd and lascivious display of her genitals; and

                "DSC00484.JPG" - a graphic image that depicts a prepubescent minor female

naked from the waist down, with a male penis pictured as if to penetrate her genitals.

        11.     The Toshiba HD was produced outside the State of Missouri. Forensic analysis

revealed that the Toshiba HD contained 2,960 images and 766 videos of child pornography,

including child bestiality, depictions of sadistic or masochistic conduct (or other acts of

violence), and prepubescent minor children (including toddlers). The files included, but were not

limited to , the following:

                "vicky-vibrator.mpg" - a graphic video that depicts, in part, a prepubescent minor

female in a lewd and lascivious display of her genitals penetrating her genitals with a vibrator;

and

                "300.avi" - a graphic video that depicts, in part, a prepubescent minor female

performing oral sex on a dog.



                                                  6
 Case: 4:20-cr-00530-SEP Doc. #: 44 Filed: 02/18/21 Page: 7 of 20 PageID #: 103




        12.    The Seagate HD was produced outside the State of Missouri. Forensic analysis

revealed that the Seagate HD contained 5,856 images and 77 videos of child pornography,

including child bestiality, depictions of sadistic or masochistic conduct (or other acts of

violence), and prepubescent minor children (including toddlers). The files included, but were not

limited to, the following:

               "Private Daughter Mellony 10Y o - Sucking Daddy !!!New!!! 2009 Pthc.avi" - a

graphic video that depicts, in part, a minor female preforming oral sex on a male; and

               "2005060108284 7r.jpg" - a graphic image file that depicts an adult preforming

oral sex on an infant minor female.

       13 .    The internet is a computer communications network using interstate and foreign

lines to transmit data streams, including data streams used to store, transfer and receive graphic

files. The internet is a means and facility of interstate and foreign commerce.

       14.     In summary, between on or about December 1, 2017, and on or about September

24, 2018, the defendant knowingly received and possessed more than 600 images of child

pornography downloaded from the internet using the Dell Alienwear computer tower with

attached HGST HD, and those images were visual depictions involving a minor engaging in

sexually explicit conduct. In addition, between on or about June 1, 2018, and on or about

September 24, 2018, the defendant knowingly possessed more than 600 images of child

pornography on his Moto cell phone (with internal SanDisk micro SD card), which was

produced outside the State of Missouri, and those images were visual depictions involving a

minor engaging in sexually explicit conduct. In addition, between on or about June 1, 2018, and

on or about September 24, 2018, the defendant knowingly possessed more than 600 images of

child pornography on his Toshiba HD, which was produced outside the State of Missouri, and



                                                  7
     Case: 4:20-cr-00530-SEP Doc. #: 44 Filed: 02/18/21 Page: 8 of 20 PageID #: 104




those images were visual depictions involving a minor engaging in sexually explicit conduct.

Finally, between on or about August 1, 2018, and on or about September 24, 2018, the defendant

knowingly possessed more than 600 images of child pornography on his Seagate HD, which was

produced outside the State of Missouri, and those images were visual depictions involving a

minor engaging in sexually explicit conduct.

5.       STATUTORY PENALTIES:

         As to Count I, the defendant fully understands that the maximum possible penalty

provided by law for the crimes to which the defendant is pleading guilty (Receipt of Child

Pornography) are imprisonment of not more than 20 years and a fine of not more than $250,000.

The Court may also impose a period of supervised release of not more than life years and not less

than five years. The defendant fully understands that the crimes to which a guilty plea is

being entered, Receipt of Child Pornography, requires a mandatory minimum term of

imprisonment of at least 5 years.

         As to Counts II, III and IV, the defendant fully understands that the maximum possible

penalty provided by law for the crime of Possession of Child Pornography to which the

defendant is pleading guilty is imprisonment of not more than twenty years, and a fine of not

more than $250,000. The Court may also impose a period of supervised release of not more than

life and not less than five years.

         The defendant understands that the Court may impose the sentences to run consecutively

(one after the other), or concurrently (at the same time).

6.       U.S. SENTENCING GUIDELINES: 2018 MANUAL:

         The defendant understands that this offense is affected by the U.S. Sentencing Guidelines

and the actual sentencing range is determined by both the Total Offense Level and the Criminal



                                                  8
  Case: 4:20-cr-00530-SEP Doc. #: 44 Filed: 02/18/21 Page: 9 of 20 PageID #: 105




History Category. The parties agree that the fo llowing are the U.S . Sentencing Guidelines Total

Offense Level provisions that apply.

       a.      Chapter 2 Offense Conduct:

               (1)    Count I - Receipt of Child Pornography

                      (a)   Base Offense Level: The parties agree that the base offense level is

                      twenty-two (22), as found in Section 2G2.2(a)(2).

                      (b)   Chapter 2 Specific Offense Characteristics: The parties agree that

                      the following Specific Offense Characteristics apply:

                              (i)      Two (2) levels should be reduced pursuant to §2G2.2(b )(1)

                              because the defendant's conduct was limited to the receipt or

                              solicitation of material involving the sexual exploitation of a minor.

                              (ii)     Two (2) levels should be added pursuant to §2G2.2(b )(2),

                              because the "material involved a prepubescent minor or a minor who

                              had not attained the age of 12 years;"

                              (ii)     Four (4) levels should be added pursuant to §2G2.2(b)(4),

                              because the "offense involved material that portrays (A) sadistic or

                              masochistic conduct or other depictions of violence;"

                              (iii)     Two (2) levels should be added pursuant to §2G2.2(b)(6),

                              because the offense involved the use of a computer or an interactive

                              computer service for the possession, transmission, receipt, or

                              distribution of the material, or for accessing with the intent to view

                              the material;" and




                                                   9
Case: 4:20-cr-00530-SEP Doc. #: 44 Filed: 02/18/21 Page: 10 of 20 PageID #: 106




                        (iv)    Five (5) levels should be added pursuant to §2G2.2(b)(7)(D),

                        because the offense involved "600 or more images" of child

                        pornography.

           (2)   Counts II, III and IV - Possession of Child Pornography

                 (a)   Base Offense Level: The parties agree that the base offense level is

                 eighteen (18), as found in Section 2G2.2(a)(l).

                 (b)   Chapter 2 Specific Offense Characteristics: The parties agree that

                 the following Specific Offense Characteristics apply:

                        (i)     Two (2) levels should be added pursuant to §2G2.2(b)(2),

                        because the "material involved a prepubescent minor or a minor who

                        had not attained the age of 12 years;"

                        (ii)    Four (4) levels should be added pursuant to §2G2.2(b )(4),

                        because the "offense involved material that portrays (A) sadistic or

                        masochistic conduct or other depictions of violence;"

                         (iv)    Two (2) levels should be added pursuant to §2G2.2(b)(6),

                        because the offense involved the use of a computer or an interactive

                        computer service for the possession, transmission, receipt, or

                        distribution of the material, or for accessing with the intent to view

                        the material;" and

                        (v)     Five (5) levels should be added pursuant to §2G2.2(b )(7)(D),

                        because the offense involved "600 or more images" of child

                        pornography.




                                             10
 Case: 4:20-cr-00530-SEP Doc. #: 44 Filed: 02/18/21 Page: 11 of 20 PageID #: 107




               (3)     Counts I (Receipt of Child Pornography) and II (Possession of Child

Pornography) group pursuant to Section 3Dl.2(d). The parties agree that the Total Offense Level,

before acceptance ofresponsibility, is thirty-three (33).

       b.      Chapter 3 Adjustments:

               (1) Acceptance of Responsibility: The parties agree that three Q) levels should

be deducted pursuant to Section 3El.l(a) and (b), because the defendant has clearly

demonstrated acceptance ofresponsibility and timely notified the government of the defendant's

intention to plead guilty. The parties agree that the defendant's eligibility for this deduction is

based upon information presently known. If subsequent to the taking of the guilty plea the

government receives new evidence of statements or conduct by the defendant which it believes

are inconsistent with defendant's eligibility for this deduction, the government may present said

evidence to the court, and argue that the defendant should not receive all or part of the deduction

pursuant to Section 3E 1.1, without violating the plea agreement.

               (2)     Other Adjustments: The parties agree that the following additional

adjustments apply: none.

       c.      Estimated Total Offense Level: The parties estimate that the Total Offense

Level is thirty QQ). The parties further recommend to the Court that it grant a four-level

downward variance and sentence defendant within the sentencing range for the Total Offense

Level of twenty-six~).

        d.     Criminal History: The determination of the defendant's Criminal History

Category shall be left to the Court. Either party may challenge, before and at sentencing, the

finding of the Presentence Report as to the defendant's criminal history and the applicable




                                                  11
 Case: 4:20-cr-00530-SEP Doc. #: 44 Filed: 02/18/21 Page: 12 of 20 PageID #: 108




category. The defendant's criminal history is known to the defendant and is substantially

available in the Pretrial Services Report.

        e.      Effect of Parties' U.S. Sentencing Guidelines Analysis: The parties agree that

the Court is not bound by the Guidelines analysis agreed to herein. The parties may not have

foreseen all applicable Guidelines. The Court may, in its discretion, apply or not apply any

Guideline despite the agreement herein and the parties shall not be permitted to withdraw from

the plea agreement.

7.      WAIVER OF APPEAL AND POST-CONVICTION RIGHTS:

        a.     Appeal: The defendant has been fully apprised by defense counsel of the

defendant's rights concerning appeal and fully understands the right to appeal the sentence under

Title 18, United States Code, Section 3742.

               (1)     Non-Sentencing Issues: The parties waive all rights to appeal all non-

jurisdictional, non-sentencing issues, including, but not limited to, any issues relating to pretrial

motions, discovery and the guilty plea, the constitutionality of the statute(s) to which defendant

is pleading guilty and whether defendant's conduct falls within the scope of the statute(s).

                (2)    Sentencing Issues: In the event the Court accepts the plea, accepts the

U.S . Sentencing Guidelines Total Offense Level agreed to herein, and, after determining a

Sentencing Guidelines range, sentences the defendant within or below that range, then, as part of

this agreement, the defendant hereby waives all rights to appeal all sentencing issues other than

Criminal History, but only if it affects the Base Offense Level or Criminal History Category.

Similarly, the Government hereby waives all rights to appeal all sentencing issues other than

Criminal History , provided the Court accepts the plea, the agreed Total Offense Level and

sentences the defendant within or above that range.



                                                  12
 Case: 4:20-cr-00530-SEP Doc. #: 44 Filed: 02/18/21 Page: 13 of 20 PageID #: 109




       b.      Habeas Corpus: The defendant agrees to waive all rights to contest the

conviction or sentence in any post-conviction proceeding, including one pursuant to Title 28,

United States Code, Section 2255, except for claims of prosecutorial misconduct or ineffective

assistance of counsel.

       c.      Right to Records: The defendant waives all rights, whether asserted directly or

by a representative, to request from any department or agency of the United States any records

pertaining to the investigation or prosecution of this case, including any records that may be

sought under the Freedom oflnformation Act, Title 5, United States Code, Section 522, or the

Privacy Act, Title 5, United States Code, Section 552(a).

8.     OTHER:

       a.      Disclosures Required by the United States Probation Office: The defendant

agrees to truthfully complete and sign forms as required by the United States Probation Office

prior to sentencing and consents to the release of these forms and any supporting documentation

by the United States Probation Office to the Government.

       b.      Civil or Administrative Actions not Barred; Effect on Other Governmental

Agencies: Nothing contained herein limits the rights and authority of the United States to take

any civil, tax, immigration/deportation or administrative action against the defendant.

       c.      Supervised Release: Pursuant to any supervised release term, the Court will

impose standard conditions upon the defendant and may impose special conditions related to the

crime defendant committed. Some of these special conditions may include that defendant not

possess a computer or internet access, that defendant not have contact with minors without the

authorization of the Probation Officer, that defendant participate in sexual offender counseling

and that defendant not maintain a post office box. In addition, as a condition of supervised



                                                13
 Case: 4:20-cr-00530-SEP Doc. #: 44 Filed: 02/18/21 Page: 14 of 20 PageID #: 110




release, defendant shall initially register with the state sex offender registration in Missouri, and

shall also register with the state sex offender registration agency in any state where defendant

resides, is employed, works, or is a student, as directed by the Probation Officer. The defendant

shall comply with all requirements of federal and state sex offender registration laws.

       These and any other special conditions imposed by the Court will be restrictions with

which defendant will be required to adhere. Violation of the conditions of supervised release

resulting in revocation may require the defendant to serve a term of imprisonment equal to the

length of the term of supervised release, but not greater than the term set forth in Title 18, United

States Code, Section 3583(e)(3), without credit for the time served after release. The defendant

understands that parole has been abolished.

       d.      Mandatory Special Assessment: Pursuant to Title 18, United States Code,

Section 3013 , the Court is required to impose a mandatory special assessment of $100 per count

for a total of $400, which the defendant agrees to pay at the time of sentencing. Money paid by

the defendant toward any restitution or fine imposed by the Court shall be first used to pay any

unpaid mandatory special assessment.

       Pursuant to Title 18, United States Code, Section 3014, for offenses occurring on or after

May 29, 2015, and before September 30, 2021 , the Court is required to impose an assessment of

$5 ,000 on any non-indigent defendant convicted of an offense under -

               (1)     Chapter 77 (relating to peonage, slavery, and trafficking in persons,
                       including, but not limited to, 18 U.S.C. § 1591 (Sex trafficking of children
                       by force, fraud, or coercion));

               (2)     Chapter 109A (relating to sexual abuse) ;

               (3)     Chapter 110 (relating to sexual exploitation and other abuse of children,
                       including, but not limited to, 18 U.S.C. §2251(a) (production of child



                                                  14
 Case: 4:20-cr-00530-SEP Doc. #: 44 Filed: 02/18/21 Page: 15 of 20 PageID #: 111




                       pornography) and 18 U.S.C. § 2252A (transportation, distribution, receipt,
                       possession, or access with the intent to view child pornography));

               (4)     Chapter 117 (relating to transportation for illegal sexual activity and
                       related crimes, including, but not limited to, 18 U.S.C. § 2422(b)
                       (enticement of a child) and 18 U.S.C. § 2423 (transportation of minors));
                       or

               (5)     Section 274 of the Immigration and Nationality Act (8 U.S.C. 1324)
                       (relating to human smuggling), unless the person induced, assisted, abetted
                       or aided only an individual who at the time of such action was the alien' s
                       spouse, parent, son, or daughter (and no other individual) to enter the
                       United States in violation of the law.

       The assessment imposed under 18 U.S.C. § 3014 is in addition to the mandatory special

assessment imposed under 18 U.S. C. § 3013.

       e.      Possibility of Detention: The defendant shall be subject to immediate detention

pursuant to the provisions of Title 18, United States Code, Section 3143.

       f.      Fines, Restitution and Costs of Incarceration and Supervision: The Court

may impose a fine, restitution (in addition to any penalty authorized by law), costs of

incarceration and costs of supervision. The defendant agrees that any fine or restitution imposed

by the Court will be due and payable immediately. Pursuant to Title 18, United States Code,

Sections 3663A and 2259, an order ofrestitution is mandatory for all crimes listed in Sections

3663A(c) and 2259. Regardless of the Count of conviction, the amount of mandatory restitution

imposed shall include all amounts allowed by Sections 3663A(b) and 2259 and the amount of

loss agreed to by the parties, including all relevant conduct loss. The defendant agrees to provide

full restitution to all victims of all charges in the indictment without regard to the count or counts

to which the defendant has agreed to plead guilty. Under Section 2259(c)(3), the minimum




                                                  15
 Case: 4:20-cr-00530-SEP Doc. #: 44 Filed: 02/18/21 Page: 16 of 20 PageID #: 112




amount ofrestitution per victim for each count of conviction is $3,000 for crimes occurring on

and after December 7, 2018.

       g.      Forfeiture: The defendant agrees the stipulated facts above are sufficient to

support forfeiture of certain assets pursuant to the applicable forfeiture authorities. Defendant

specifically agrees to the forfeiture of the following: the Dell computer (and attached HGST

HD), the Moto cell phone (with internal SanDisk micro SD card), the Toshiba HD, and the

Seagate HD. The defendant agrees the Court may enter a consent preliminary order of forfeiture

any time before sentencing, and such Order will become final as to the defendant when it is

issued and will be part of the sentence. The defendant agrees not to object to any administrative,

civil or criminal forfeiture brought against any assets subj ect to forfeiture. The defendant will

execute any documents and take all steps needed to transfer title or ownership of said assets to

the Government and/or to rebut the claims of nominees and/or alleged third party owners. The

defendant knowingly and intelligently waives all constitutional and statutory challenges to any

forfeiture carried out in accordance with this plea agreement, including but not limited to that

defendant was not given adequate notice of forfeiture in the charging instrument.

       The defendant knowingly and voluntarily waives any right, title, and interest in all items

seized by law enforcement officials during the course of their investigation, whether or not they

are subject to forfeiture, and agrees not to contest the vesting of title of such items in the United

States. The defendant agrees that said items may be disposed of by law enforcement officials in

any manner.

9.     ACKNOWLEDGMENT AND W AIYER OF THE DEFENDANT'S RIGHTS:

       In pleading guilty, the defendant acknowledges, fully understands and hereby waives his

rights, including but not limited to: the right to plead not guilty to the charges; the right to be



                                                  16
 Case: 4:20-cr-00530-SEP Doc. #: 44 Filed: 02/18/21 Page: 17 of 20 PageID #: 113




tried by a jury in a public and speedy trial; the right to file pretrial motions, including motions to

suppress or exclude evidence; the right at such trial to a presumption of innocence; the right to

require the Government to prove the elements of the offenses charged against the defendant

beyond a reasonable doubt; the right not to testify; the right not to present any evidence; the right

to be protected from compelled self-incrimination; the right at trial to confront and cross-

examine adverse witnesses; the right to testify and present evidence and the right to compel the

attendance of witnesses. The defendant further understands that by this guilty plea, the

defendant expressly waives all the rights set forth in this paragraph.

       The defendant fully understands that the defendant has the right to be represented by

counsel, and if necessary, to have the Court appoint counsel at trial and at every other stage of

the proceeding. The defendant's counsel has explained these rights and the consequences of the

waiver of these rights. The defendant fully understands that, as a result of the guilty plea, no trial

will, in fact, occur and that the only action remaining to be taken in this case is the imposition of

the sentence.

       Defendant understands that by pleading guilty, defendant will be subject to federal and

state sex offender registration requirements, and that those requirements may apply for life. The

defendant understands that defendant must keep said registrations current, shall notify the state

sex offender registration agency or agencies of any changes to defendant's name, place of

residence, employment, or student status, or other relevant information. Defendant shall comply

with requirements to periodically verify in person said sex offender registration information.

Defendant understands that defendant will be subject to possible federal and state penalties for

failure to comply with any such sex offender registration requirements. If defendant resides in

Missouri following release from prison, defendant will be subject to the registration requirements



                                                  17
 Case: 4:20-cr-00530-SEP Doc. #: 44 Filed: 02/18/21 Page: 18 of 20 PageID #: 114




of Missouri state law. Defendant further understands that, under 18 U.S.C. § 4042(c), notice will

be provided to certain law enforcement agencies upon release from confinement following

conviction. Defense counsel has advised the defendant of the possible sex offender registration

consequences resulting from the plea.

        If the defendant is not a U.S. citizen, the guilty plea could impact defendant's

immigration status or result in deportation. In particular, if any crime to which defendant is

pleading guilty is an "aggravated felony" as defined by Title 8, United States Code, Section

1101(a)(43), removal or deportation is presumed mandatory. Defense counsel has advised the

defendant of the possible immigration consequences, including deportation, resulting from the

plea.

        The defendant is fully satisfied with the representation received from defense counsel.

The defendant has reviewed the Government's evidence and discussed the Government's case

and all possible defenses and defense witnesses with defense counsel. Defense counsel has

completely and satisfactorily explored all areas which the defendant has requested relative to the

Government's case and any defenses.

10.     VOLUNTARY NATURE OF THE GUILTY PLEA AND PLEA AGREEMENT:

        This document constitutes the entire agreement between the defendant and the

Government, and no other promises or inducements have been made, directly or indirectly, by

any agent of the Government, including any Department of Justice attorney, concerning any plea

to be entered in this case. In addition, the defendant states that no person has, directly or

indirectly, threatened or coerced the defendant to do or refrain from doing anything in

connection with any aspect of this case, including entering a plea of guilty.




                                                  18
 Case: 4:20-cr-00530-SEP Doc. #: 44 Filed: 02/18/21 Page: 19 of 20 PageID #: 115




       The defendant acknowledges having voluntarily entered into both the plea agreement and

the guilty plea. The defendant further acknowledges that this guilty plea is made of the

defendant's own free will and that the defendant is, in fact, guilty.

11.    CONSEQUENCES OF POST-PLEA MISCONDUCT:

       After pleading guilty and before sentencing, if defendant commits any crimes, other than

minor traffic offenses, violates any conditions of release that results in revocation, violates any

term of this guilty-plea agreement, intentionally provides misleading, incomplete or untruthful

information to the U.S. Probation Office or fails to appear for sentencing, the United States, at its

option, may be released from its obligations under this agreement. The Government may also, in

its discretion, proceed with this agreement and may advocate for any sentencing position

supported by the facts, including but not limited to obstruction of justice and denial of

acceptance of responsibility.

12.    NO RIGHT TO WITHDRAW GUILTY PLEA:

       Pursuant to Rule 11 (c) and (d), Federal Rules of Criminal Procedure, the defendant

understands that there will be no right to withdraw the plea entered under this agreement, except

where the Court rejects those portions of the plea agreement which deal with charges the

Government agrees to dismiss or not to bring.




                                                  19
Case: 4:20-cr-00530-SEP Doc. #: 44 Filed: 02/18/21 Page: 20 of 20 PageID #: 116




                                                  for Defendant




                                      20
